Citation Nr: 0804451	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-17 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a sleep disorder, and if 
so, whether service connection should be granted.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1961 to October 
1964.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In January 2007, the Board issued a decision denying the 
veteran's request to reopen his claim for service connection 
for a sleep disorder.  The veteran appealed the January 2007 
decision.  In September 2007, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion of 
the parties vacate and remand the Board's January 2007 
decision.

In October 2007, the veteran submitted additional pertinent 
medical evidence along with a waiver of RO review of that 
evidence.

The issue of entitlement to service connection for a sleep 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 2001 rating decision denied 
service connection for a sleep disorder.

2.  Evidence received since the December 2001 rating decision 
is neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim for service 
connection for a sleep disorder.




CONCLUSION OF LAW

New and material evidence has been received and the claim for 
service connection for a sleep disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2007).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

History and Analysis

The RO denied the veteran's claim for service connection for 
a sleep disorder in December 2001.  The veteran did not 
appeal that decision and it became final.  

In December 2002, the veteran requested that his claim for 
service connection for a sleep disorder be reopened.   

At the time of the December 2001 final rating decision, the 
post service medical records did not include medical evidence 
relating a diagnosed sleep disorder to the veteran's military 
service.  The medical evidence received subsequent to the 
December 2001 rating decision includes a September 2007 
letter from a private physician.  The private physician 
stated that the veteran has a sleep disorder and opined that 
the veteran's sleep disorder may be related to the veteran's 
service.  Since the newly submitted evidence provides 
evidence of a post service sleep disorder and a possible 
nexus to service, which was not shown by the record prior to 
the December 2001 final rating decision, the Board finds that 
this evidence is material to the veteran's claim and that 
reopening of the claim of entitlement to service connection 
for a sleep disorder is warranted.  38 C.F.R. § 3.156(a).  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for a sleep disorder is 
reopened.  To this extent, the appeal is granted.


REMAND

The September 2007 letter from a private physician indicates 
that the veteran underwent a polysomnography examination in 
May 2007.  The May 2007 examination report is not of record 
and should be requested.  See 38 C.F.R. § 3.159(c)(1) (2007).

The September 2007 private physician statement indicates that 
the veteran currently has a current sleep disorder that may 
be related to his military service.  The Board finds that a 
VA examination that takes into account the veteran's medical 
history is indicated.  See 38 C.F.R. § 3.159(c)(4) (2007).

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  As noted by the September 2007 joint motion, the 
veteran has not been sent the adequate VCAA notice with 
respect to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), to include a 
description of the information and 
evidence necessary to substantiate his 
service connection claim, and to include 
notice that he should submit any pertinent 
evidence in his possession.  The letter 
should inform the veteran of which 
portion, if any, of the evidence is to be 
provided by the veteran and which part, if 
any, the VA will attempt to obtain on 
behalf of the veteran.  This letter should 
also provide an explanation as to the 
information or evidence needed to 
establish disability ratings and effective 
dates for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After obtaining any necessary 
authorization from the veteran, request 
the copies of the veteran's medical 
records, including polysomnography 
examination report, from the DePaul 
Medical Group.

3.  Request copies of the veteran's VA 
medical records dated from October 2002 to 
present.

4.  When all obtainable medical records 
have been obtained, schedule the veteran 
for an examination to determine the nature 
and etiology of any sleep disorder 
present.  All necessary tests and studies 
should be performed.  If a sleep disorder 
is found the examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) such disorder is 
related to service.  The examiner should 
be provided the veteran's claims folder 
for review of the veteran's medical 
history.  Reasons and bases for all 
opinions including a discussion of the 
September 2007 private medical opinion 
should be provided.

5.  If, and only if, the veteran fails to 
report for the VA examination, send the 
veteran's claims folder to a VA physician 
having expertise in the area of sleep 
disorders.  Following review of the 
medical evidence the physician should 
provide an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) the veteran has 
a current sleep disorder which is related 
to service.  Reasons and bases for all 
opinions including a discussion of the 
September 2007 private medical opinion 
should be provided.

6.  Upon completion of the above requested 
development, reconsider the veteran's 
claim.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case showing 
consideration of all evidence received 
since the April 2004 statement of the 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


